Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Species SEQ ID NO.: 6 (Claim 23), in the reply filed on 21 December 2020, is acknowledged.  Because applicant did not distinctly and specifically point out whether the election is being made with or without traverse nor distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01).
It is noted that Applicant has canceled the unelected species in claim 23. The election is being treated as an election without traverse.
Applicant responded to the restriction (election) requirement mailed 21 August 2020, in the reply filed on 21 December 2020.

Status of Claims
Claims 16-26 are pending.
	Claims 16-26 are rejected.
	Claims 16-26 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 April 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05 April 2019.  These drawings are accepted.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), MPEP 608.01(l) and MPEP 2173.03.  See also MPEP 2163.06 (III). Correction of the following is required:

	Claim 17 recites: “The method according to claim 16, wherein said first and second compound are comprised within a single composition.”

In order to provide proper antecedent basis, Applicant should indicate where in the specification this concept is explained, described or defined, or submit an appropriate amendment to the specification which provides clear antecedent basis for the limitations appearing in the claimed subject matter, without introducing new matter (MPEP 608.01(o) and MPEP 2163.06 (III)) or the recitation of ‘within a single composition’ in the claim can be revised to a composition format that is supported by the specification; or the claim can be canceled.

Claim Objections
Claims 16-26 are objected to because of the following informalities:

Claim 16 recites: “A method of treatment comprising the sequential or simultaneous administration of a first and second compound,…”, which, for the purpose of proper claim language format, should read: “A method of treatment comprising the sequential or simultaneous administration of a first and a second compound,…”
A method according to claim 16,…”, which, for the purpose of proper claim language format, should read: “The method according to claim 16,…”
Claim 20 recites: “…, wherein said one or more enzymatic active domains is selected from or is a combination of a domain of the group consisting of a cysteine, histidine dependent amidohydrolases/peptidase domain, an endopeptidase domain, an amidase domain and a glycosylhydrolase domain”, which, for the purpose of proper claim language format, should read: “…, wherein said one or more enzymatic active domains is selected from the group consisting of a cysteine, a histidine dependent amidohydrolase or peptidase domain, an endopeptidase domain, an amidase domain, and a glycosylhydrolase domain, and combinations thereof.”
Claim 20 recites: “…a cysteine, a histidine dependent amidohydrolases…”, which should read: “…a cysteine, a histidine dependent amidohydrolase…”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating rosacea and its symptoms, does not reasonably provide enablement for treating any and all other diseases or disorders [Claim 16]. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be considered in a determination of “undue experimentation”.  These factors include: 1) The nature of the invention; 2) The state of the prior art; 3) The amount of direction or guidance presented; 4) presence or absence of working examples; 5) The quantity of experimentation needed to make or use the invention; 6) The relative skill of those in the art; 7) The predictability of the art; and 8) The breadth of the claims. 

In considering the factors for the instant claims:

1) Regarding the nature of the invention- A method of treatment comprising the sequential or simultaneous administration of a first and a second compound. The first compound is a vasoconstrictive compound, and the second compound is a compound, specifically targeting a bacterial cell, which comprises one or more enzymatic active
domains. That is, there are no specific diseases or disorders indicated for which the administration of the first and the second compounds would effect treatment.

3) Regarding the amount of direction or guidance presented; and
4) Regarding the presence or absence of working examples- The instant specification describes two prospective examples in which an antibacterial agent [i.e., the second compound] and a vasoconstrictor [i.e., the first compound] are used to treat rosacea, telangiectasia, erythema and/or flushing (originally-filed specification, pg. 44, lines 22-33 thru pg. 45, lines 1-3). Applicant’s Figure 1 shows the effect of Staphefekt [i.e., the second compound] and/or a vasoconstrictor [i.e., the first compound] on a total relative symptom score in rosacea patients (pg. 2, lines 15-21 and Fig. 1). There is no description, explanation or definition in the specification with regard to what a ‘symptom score’ is; e.g., how it is determined, in view of the fact that the treatment(s) cause(s) a decrease in total symptom score. That is, Applicant only describes the treatment of rosacea and its symptoms, and not any other disease or disorder, and does not describe the patients with regard to the type of symptomology that they presented with before the experiment was begun.

6) Regarding the predictability of the art- The predictability of being able to treat any and all diseases and disorders with the first and second compounds is unknown in the prior art and, therefore, unpredictable as to treatment outcome.
7) Regarding the breadth of the claims- Claim 16 is quite broad, in that it describes a method of treatment, but does not cite a specific disorder or disease (and, therefore, the broadest reasonable interpretation of the claim language would mean treatment of any disease or disorder). Treatment is effected via administration of a first 
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention.  However, the description lacks clear evidence that any disease or disorder can be treated with the first and second compounds as claimed. As such, the skilled practitioner would turn to the prior art for such guidance; however, the prior art does not show clear guidance in the use any vasoconstrictive compound and any enzymatic compound targeting a bacterial cell to treat any disease or disorder. Finally, said practitioner would turn to trial and error experimentation to determine a relationship between the administration of a vasoconstrictive compound and an enzymatic compound targeting a bacterial cell and the treatment of any particular disease or disorder. Such amounts to undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-26 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 16-26 are indefinite because the metes and bounds of the claimed subject matter are not clear.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP 2172.01.  The omitted elements are, minimally: 1) the name of the disease(s) or disorder(s) that is/are being treated; and 2) the population to whom the administration step is being targeted.

Claims 16, 18, 19, 21 and 26 recite the relative term ‘preferably’.
Claim 26 recites the phrase ‘such as’.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP 2173.05(c).  In addition, the terms, without the express recitation of a broader limitation in the claim, may be considered to be an indefinite relative term, because it is not clear what the limitation is ‘preferable to’, thereby rendering the breadth or bounds of the claimed subject matter equally unclear (MPEP 2173.05(b)). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. 

Claim 20 recites: “…, histidine dependent amidohydrolases/peptidase domain,…”
This claim contains a slash mark which raises the question as to which term is required by the claim because the subject matter on either side of the slash does not appear to be identical in scope. Essentially, the claims use both narrow and broad limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP 2173.05(c). 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 16-25 are rejected under 35 U.S.C. §103 as being unpatentable over Loomis et al. (U.S. Patent Application Publication No. 2002/0187136 A1) in view of Offerhaus et al. (International Patent Application Publication No. WO 2015/005787 A1; Intl. Pub. Date: 15 January 2015).

Loomis et al. addresses the limitations of claims 16, 17, 18, 19, 20, 21, 22, 24 and 25.
Regarding claims 16, 17, 18, 19, 21 and 22, Loomis et al. shows methods and compositions for the treatment of bacterial infections by the use of lytic enzymes (pg. 1, para. [0002]). Chimeric enzymes may also be used to treat a bacterial infection by cleaving the cell wall of the bacteria in more than one location (pg. 3, para. [0031]). In an embodiment of the described invention, the lytic enzymes are administered in various forms, including a candy, chewing gum, a liquid or a liquid spray for the treatment of bacterial infections (pg. 4, para. 
Bacteriophage lytic enzyme are described which specifically cleave bonds that are present in the peptidoglycan of bacterial cells. The bacterial cell wall peptidoglycan is highly conserved among all bacterial (pg. 4, para. [0059] [Claim 16] [the second compound comprises one or more enzymatic domains exhibiting target bond specificity] [Claim 18] [cell wall binding domain, peptidoglycan cell wall] [Claim 19] [peptidoglycan layer]).
In one embodiment, the lytic enzymes of the phage associate with Staphylococcus (pg. 3, para. [0044] thru pg. 4, cont. para. [0044] [Claims 16 and 18] [a gram positive bacterial cell] [Claim 21] [Staphylococcus] [Claim 22] [a Staphylococcus phage endolysin]). 
Regarding claim 20, enzymes that cleave bonds in the peptidoglycan of bacterial cell walls include endopeptidases, and the majority of reported phage enzymes are either muramidases or amidases (pg. 4, para. [0059]).
Regarding claims 24 and 25, in a preferred embodiment, shuffled or chimeric enzymes are used to treat bacterial infections (pg. 3, para. [0030] and [0031]). Shuffling is used to create an enzyme 10 to 100-fold more active than the template. The template enzyme is selected from different varieties of lysin and holin enzymes. The shuffled enzyme constitutes, for example, one or more binding domains and one or more 

	Loomis et al. does not explicitly show the specific first and second compound combination (e.g., in a working example), as recited in claim 16.
	Loomis et al. does not show: 1) the second compound is a cell wall binding domain that has at least 80% identity to SEQ ID NO.: 6 [Claim 23].

	Offerhaus et al. addresses the limitations of claim 23.
	Offerhaus et al. shows a method of treatment comprising the administration of a composition according to the first aspect of the invention and/or the sequential or simultaneous administration of a first and second compound (pg. 32, lines 22-25). The second compound is a compound specifically targeting a bacterial cell, preferably a gram positive cell, preferably Staphylococcus (pg. 2, lines 7-11[nexus to Loomis et al.] [A method of treatment comprising a second compound targeting a gram positive bacterial cell, including Staphylococcus]). The second compound comprises at least one cell wall binding domain, specifically binding the peptidoglycan cell wall of said bacterial cells. The cell wall binding domain is defined as an element, preferably a polypeptide (pg. 3, lines 23-30 [nexus to Loomis et al.] [polypeptide comprising a cell wall binding domain]). The second compound comprises one or more enzymatic active domains exhibiting target bond specificity (pg. 6, lines 5-9 [nexus to Loomis et al.] [second compound has enzymatic domains targeting the bacterial peptidoglycan cell wall, anti-
	Regarding claim 23, the cell wall binding domain has at least 80% identity to any of SEQ ID NO.: 4, 6 or 8. SEQ ID NO. 6 is the cell wall binding domain of S. aureus bacteriophage ϕ2638A endolysin (pg. 5, lines 20-31 and pg. 46, cont. Table 2, entry# SEQ ID NO.: 6, CBD2638PRT- Bacteriophage 2638A).
	
Offerhaus et al. teaches that the method of treatment comprising the sequential or simultaneous administration of a first and second compound is a treatment for delaying and/or curing a skin infection, including rosacea (pg. 32, lines 22-31).

	It is noted that Applicant describes SEQ ID NO.: 6 as representing the cell wall domain of S. aureus bacteriophage ϕ2638A endolysin (originally-filed specification, pg. 6, lines 19-24), and a prior art search of the amino acid sequence of instantly-claimed SEQ ID NO.: 6 shows that is identical to the SEQ ID NO.: 6, shown by Offerhaus et al. 
It is also noted Applicant describes treatment of rosacea (pg. 1, lines 1-9).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating bacterial infections, including skin infections, comprising administering a vasoconstrictive compound (as a first compound), and a cell wall binding and enzymatic compound targeting gram positive bacteria (as a second compound), as shown by Loomis et al., by including or substituting the second compound with a compound represented by SEQ ID NO.: 6 [Claim 23], as shown by Offerhaus et al., with a 
One of ordinary skill in the art would have been motivated to have made that modification, because Loomis et al. teaches that Staphylococcus is frequently found in dermatological infections (pg. 4, cont. para. [0044]). That is, one of ordinary skill in the art of skin infection therapeutics would prefer to use a compound, such as a cell wall binding compound that directly targets Staphylococcus sp., which would directly target the microorganism most likely to be causing said skin infections, thereby providing optimized treatment efficacy to the patient afflicted with said skin infection.
It would have been obvious to have combined a vasoconstrictive compound and a cell wall binding compound as an antibacterial treatment for (skin) bacterial infections [Claim 16], because Loomis et al. shows compositions and methods for treating any number of diseases caused by a bacterial infection, including skin infections, which comprise both of the previously described compounds (MPEP 2143 (I)(A,G)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 26 is rejected under 35 U.S.C. §103 as being unpatentable over Loomis et al. in view of Offerhaus et al., as applied to claims 16-25 above, and further in view of Moustafa et al. ((2014) Drugs 74: 1457-1465).

Loomis et al. in view of Offerhaus et al., as applied to claims 16-25 above, do not show: 1) the first compound is a sympathomimetic compound, as an alpha(l)- and alpha(2)- adrenergic agonist, selected from the group consisting of Brimonidine, Tetrahydrozoline and Oxymetazoline [Claim 26]. 

	Moustafa et al. addresses the limitations of claim 26.
	Moustafa et al. teaches that rosacea is a chronic inflammatory skin disease and is one of the most common conditions that dermatologists treat (pg. 1457, column 2, Introduction, para. 1 [nexus to Loomis et al. and Offerhaus et al.] [treatment of skin infections, rosacea]). The treatment of acne rosacea involves the use of topical agents for mild disease and combination topical and oral therapy in the case of more severe disease. Topical treatments include topical antibacterials (pg. 1460, column 1, para. 1 [nexus to Loomis et al. and Offerhaus et al.] [treatment with antibacterial compound]).
	Regarding claim 26, facial erythema is a central component of rosacea (pg. 1459, column 1, para. 1). One of the new and emerging treatments for rosacea is brimonidine, specifically brimonidine tartrate (BT), which was approved by the FDA for the treatment of persistent facial erythema. BT is an α2-adrenergic receptor agonist, with 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating bacterial infections, including skin infections, comprising administering a vasoconstrictive compound (as a first compound), and a cell wall binding and enzymatic compound targeting gram positive bacteria (as a second compound), as shown by Loomis et al. in view of Offerhaus et al., as applied to claims 16-25 above, by including a vasoconstrictive compound, such as brimonidine [Claim 26], as shown by Moustafa et al., with a reasonable expectation of success, because Moustafa et al. teaches that rosacea, as a skin infection with the potential to become severe, may require the use of an antibacterial compound for treatment, which is the compound for treatment of diseases and disorders, including skin infections, such as rosacea, as shown by Loomis et al. in view of Offerhaus et al., as applied to claims 16-25 above (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Moustafa et al. teaches that the vasoconstrictive compound brimonidine may also exert anti-inflammatory effects (pg. 1460, column 2, para. 1). Loomis et al. teaches that an anti-inflammatory agent may be added to the described inventive pharmaceutical (pg. 8, para. [0128]), and Offerhaus et al. teaches that the described invention comprises an anti-inflammatory compound and a compound specifically targeting a bacterial cell (pg. 1, lines 1-10) (i.e., the latter compound being 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651